Citation Nr: 1809975	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-15 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. E. Griffith, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to January 1981.  He died in November 2009.  A death certificate is associated with the claim file.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 determination of a Department of Veterans Affairs (VA) Regional Office (RO).

The appellant testified at a hearing before a decision review officer in October 2013, and a transcript of the proceedings is of record.

The case was previously remanded in May 2016.  Unfortunately, for the reasons discussed below, the Board finds that and another remand is required. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this case was remanded by the Board in May 2016 to obtain an autopsy report, any subsequent death certificate, and a medical opinion if necessary under the provisions of 38 C.F.R. § 3.159.  

When deciding whether VA must make reasonable efforts to obtain an opinion in claims for Dependency and Indemnity Compensation (DIC), including service connection for the cause of the Veteran's death, section 5103A(a) applies and requires VA to assist a claimant in obtaining a medical opinion or examination whenever such an opinion is "necessary to substantiate the claimant's claim" and only excuses VA from making reasonable efforts to provide such assistance, if requested, when "no reasonable possibility exists that such assistance would aid in substantiating the claim."  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

After the remand order, a new death certificate was obtained and associated with the record, reflecting that the Veteran's cause of death was cardiac failure and hypertensive cardiovascular disease.  The Board notes that the record reflects that the Veteran was not service-connected for any disability during his lifetime.  
See, e.g., April 2017 supplement statement of the case.

The RO did not obtain a medical opinion to service connection for the Veteran's death.  Thus, there is no competent medical evidence to decide the claim.  The 2016 Board remand stated, "if necessary . . . a VA medical opinion should be obtained."  So, this was discretionary.  After looking at the totality of the evidence, the Board now finds that an opinion is necessary.

Indeed, in light of the updated death certificate and the appellant's testimony at the October 2013 hearing, the Board finds that VA's duty to assist has been trigger and opinion is "necessary to substantiate the claimant's claim".  38 U.S.C. § 5103A(a).  In this regard, the appellant testified that the Veteran had stress and aggravation due to active duty service, and that most of his problem was due to service.  She testified that one minute the Veteran was in a good mood, then the next minute he flipped.  She stated that he was sick due to all the stress and aggravation he had dealt with in the service and that he was not well when he came home from the service.  The Appellant is competent to describe the Veteran's symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  As such, there is competent lay evidence of symptoms, such as stress, sickness, and mood changes.  38 C.F.R. § 3.159(a)(2).  

The Board also notes that pursuant to the May 2016 remand, in August 2016 the RO sent the appellant a development letter and authorization form to release medical records, requesting the appellant to complete it with the information of the physician who conducted the autopsy.  The appellant completed a New York state authorization form to release medical records.  See September 2016 Third Party Release.  However, the form lacks specific information, such as the name or address of the physician who completed the autopsy report.  The Board finds that on remand, the appellant is to be given another opportunity to provide such information.
	
Accordingly, the case is REMANDED for the following actions:

1. Ask the Appellant again to (1) provide VA with a copy of the autopsy report or (2) provide appropriate authorization for the release of the Veteran's autopsy report to VA, to include the name and address of the physician who completed the report.  If any requested records cannot be obtained, inform the appellant of this fact, of the efforts made to obtain the records and of any additional efforts that will be made with regard to her appeal.

2. After any records have been associated with the claims file, obtain a VA medical opinion from one or more VA physicians on the matter of whether the Veteran's death is related to service, to include addressing the appellant's lay statements as to the Veteran's symptoms and death and the cardiac failure and hypertensive cardiovascular disease listed on the Veteran's updated death certificate.

3. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim on appeal on the basis of the additional evidence of record.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case (SSOC) before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) (2017).


